 Case 8:19-cv-02805-MSS-SPF Document 1 Filed 11/12/19 Page 1 of 5 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

SHERYL BULLARD,

       Plaintiff,

v.                                                      CASE NO.:

TOWER IMAGING, LLC,
a Florida Limited Liability Company,

      Defendant.
_______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, SHERYL BULLARD (“Ms. Bullard” or “Plaintiff”) files this Complaint against

Defendant, TOWER IMAGING, LLC A Florida Limited Liability Company (“Defendant”), and

states as follows:

                                        INTRODUCTION

       1.    Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

amended, 29 U.S.C. § 2601, et seq. (“the FMLA”).

       2.    Plaintiff is seeking damages including back pay, front pay, compensatory damages,

liquidated damages, declaratory relief, and her attorneys’ fees and costs.

                     JURISDICTION, VENUE AND FMLA COVERAGE

       3.    The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and

the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C.

§ 2201 et seq.

       4.    At all times relevant hereto, Plaintiff was an employee of Defendant and worked for

Defendant in Hillsborough County, Florida.
 Case 8:19-cv-02805-MSS-SPF Document 1 Filed 11/12/19 Page 2 of 5 PageID 2



         5.    At all times relevant, Defendant was an employer covered by the FMLA, because it

was engaged in commerce, or in an industry affecting commerce, who employed fifty (50) or more

employees within seventy-five (75) miles of where Plaintiff worked, for each working day during

each of twenty (20) or more calendar workweeks during the relevant period of time.

         6.    At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she: (a) necessitated medical leave for her own serious health

condition; and (b) she was employed by Defendant for at least 12 months and worked at least 1,250

hours during the relevant 12-month period prior to her seeking to exercise her rights to FMLA

leave.

                                   FACTUAL ALLEGATIONS

         7.    Plaintiff worked for Defendant as a Medical Receptionist from March 27, 2017, until

October 17, 2019.

         8.    In all respects, Plaintiff was an excellent employee, who had no significant history of

non-FMLA related attendance, disciplinary, or performance issues.

         9.    Toward the conclusion of her employment, Plaintiff necessitated intermittent FMLA

medical leave and applied for same.

         10.   Plaintiff provided appropriate FMLA paperwork and documentation describing the

need for her FMLA leave, and how often she required same.

         11.   Despite the foregoing, Defendant’s management refused to allow Plaintiff the amount

of FMLA intermittent leave prescribed by her medical team and interfered with Plaintiff’s ability

to use same.

         12.   To that end, Plaintiff was disciplined by Defendant for taking intermittent medical

leave that should have been, and was, FMLA protected.
 Case 8:19-cv-02805-MSS-SPF Document 1 Filed 11/12/19 Page 3 of 5 PageID 3



         13.   Plaintiff was subsequently suspended and terminated for utilizing what should have

been protected FMLA leave.

         14.   The timing of Plaintiff’s termination and Defendant’s reason for same, demonstrates

that Defendant interfered with and retaliated against Ms. Lorie for using her approved FMLA

leave.

         15.   Moreover, because Defendant acted with intent to interfere with, and otherwise

retaliate against, Plaintiff for her use of what should have been protected FMLA leave, Defendant’s

actions likewise constitute FMLA retaliation.

         16.   Defendant’s stated reason for Plaintiff’s termination is a pretext, designed to cover

up FMLA interference and retaliation.

         17.   The timing of Plaintiff’s use of her protected FMLA leave, and Defendant’s

termination of her employment, alone demonstrates a causal and temporal connection between her

protected FMLA leave, and the illegal actions taken against her by Defendant.

         18.   Defendant purposefully and intentionally interfered with, and retaliated against

Plaintiff, for her use of FMLA protected leave.

         19.   As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which she is entitled.

         20.   Defendant did not have a subjective or objective good faith basis for its actions, and

Plaintiff is therefore entitled to liquidated damages.

               COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

         21.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

20 above.

         22.   At all times relevant hereto, Plaintiff was protected by the FMLA.
 Case 8:19-cv-02805-MSS-SPF Document 1 Filed 11/12/19 Page 4 of 5 PageID 4



       23.   At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

       24.   At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

Plaintiff to exercise her FMLA rights.

       25.   As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

       26.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                          COUNT II- RETALIATION UNDER THE FMLA

       27.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

20, above.

       28.   At all times relevant hereto, Plaintiff was protected by the FMLA.

       29.   At all times relevant hereto, Plaintiff was protected from retaliation under the FMLA.

       30.   At all times relevant hereto, Defendant retaliated against Plaintiff by firing her for

her use of what should have been FMLA protected leave.

       31.   Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff

exercised her right to take approved leave pursuant to the FMLA.
 Case 8:19-cv-02805-MSS-SPF Document 1 Filed 11/12/19 Page 5 of 5 PageID 5



       32.   As a result of Defendant’s intentional, willful and unlawful acts by retaliating against

Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and

incurred reasonable attorneys’ fees and costs.

       33.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                                     DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

       DATED this 12th day of November 2019.

                                              Respectfully Submitted,

                                              By:/s NOAH E. STORCH
                                              Noah E. Storch, Esq.
                                              Florida Bar No. 0085476
                                              RICHARD CELLER LEGAL, P.A.
                                              10368 W. SR 84, Suite 103
                                              Davie, Florida 33324
                                              Telephone: (866) 344-9243
                                              Facsimile: (954) 337-2771
                                              E-mail: noah@floridaovertimelawyer.com
